32 So. 3d 222 (2010)
In re Paul W. BAIRNSFATHER.
No. 2010-B-0457.
Supreme Court of Louisiana.
April 5, 2010.

ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.[*]
The Office of Disciplinary Counsel ("ODC") commenced an investigation into allegations that respondent neglected legal matters, failed to communicate with his clients, failed to refund unearned fees, mishandled client funds, and failed to cooperate with the ODC. Prior to the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline, seeking respondent's disbarment. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Paul W. Bairnsfather, Louisiana Bar Roll number 20092, be and he hereby is disbarred, retroactive to September 23, 2009, the date of his interim suspension. His name shall be stricken from the roll of attorneys and his license to practice law in the State of Louisiana shall be revoked.
IT IS FURTHER ORDERED that respondent shall pay full restitution to his former clients, with legal interest, as set forth in the petition for consent discipline.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.
NOTES
[*]  Chief Justice Kimball not participating in the opinion.